Name: Council Regulation (EEC) No 1503/85 of 23 May 1985 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 29 COUNCIL REGULATION (EEC) No 1503 / 85 of 23 May 1985 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1985 / 86 marketing year charges can be calculated with reference to the average price of olive oil valid in production areas ; Whereas , to ensure orderly marketing of the production , in view of the prospects for production and consumption , it is sufficient to provide for seven increases for olive oil , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 231 / 85 ( 2 ), and in particular Article 10 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , under Article 10 of Regulation No 136 / 66 /EEC, the representative market price , the intervention price and the threshold price for olive oil must be increased each month for a period of at least five months beginning on 1 January 1986 , whereas these increases must be the same for all three prices ; Whereas , in fixing these increases the same for each of these months , account being taken of average storage costs and interest charges in the Community , the average storage costs should be established on the basis of the cost of storing oil in the appropriate premises and of the handling required for preserving the oil in good condition ; whereas the interest Article 1 For the 1985 / 86 marketing year , the amount of the monthly increases referred to in Article 10 of Regulation No 136 / 66 / EEC and applicable for seven months with effect from 1 January 1986 shall be 1,79 ECU per 100 kilograms . Article 2 This Regulation shall enter into force On the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (') OJ No 172 , 30 . 9 . 1 966 , p . 3025 / 66 . ( 2 ) OJ No L 26 , 31 . 1 . 1985 , p. 12 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 15 .